DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 05/17/2022.  
Claims 7-15 and 20-39 are pending in the case.  
No further claims have been cancelled or added.
Claims 7, 20 and 28 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 36-38:
	Claim 36 recites “wherein receiving the content identifier comprises receiving a user profile comprising the content identifier.”  The published application (US 2019/0080175 A1) teaches that the content player sends the content identifier to the network device and then the network device uses the content identifier to determine/identify the content by accessing a stored user profile comprising content and associated content identifiers (¶ [0026], [0058], [0068], [0075]).  There is no support for receiving a content identifier by receiving a user profile comprising the content identifier.  Accordingly claim 36 comprises new matter.  Claims 37 and 38 are rejected under the same rationale.

Note: Examiner was unable to find prior art that teaches wherein receiving the content identifier comprises receiving a user profile comprising the content identifier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9-13, 20, 22-28, and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter et al. (US 2016/0119692 A1, published 04/28/2016, hereinafter “Chatter”) in view of Kachkova et al. (US 2017/0289643 A1, effectively filed on 03/31/2016, hereinafter “Kachkova”) and further in view of Morton et al. (US 2016/0080451 A1, published 03/17/2016, hereinafter “Morton”) and further in view of Gokturk et al. (US 2006/0251292 A1, published 11/09/2006, hereinafter “Gokturk”).

Independent Claims 7, 20 and 28:
Chatter discloses an apparatus comprising:
one or more processors (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has at least one processor.); and
a memory [one or more non-transitory computer readable media] having stored thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has memory storing executable instructions.):
receiving, by a network device, a content identifier identifying content presented on an output device and information associated with a position of interest associated with the content, wherein the information associated with the position of interest comprises coordinates and a frame number and wherein the content identifier identifies the content (The server receives coordinates corresponding to a position of interest within a frame of a video content along with the selected image information, Chatter: ¶ [0039].  The selected image information comprises the program name (content identifier), the episode number (content identifier) and frame number, Chatter: ¶ [0033].);
determining, based on the coordinates, an object in the frame (The server determines an object in a frame of the content based on the coordinates within the frame, Chatter: ¶ [0029], [0030].);
determining, based on the object in the frame, information associated with the object (Information corresponding to the determined object is retrieved by the server, Chatter: ¶ [0030], [0033].); and
sending the information associated with the object (The server sends the information to the recipient device, Chatter: ¶ [0030], [0033].).
Chatter does not appear to expressly teach a method wherein:
the position of interest corresponds to a region of interest;
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp;
determining the object comprises: 
extracting, based on the coordinates, an image comprising the object from the frame;
determining, based on the image, an object type;
performing, based on the object type, image processing on the image comprising the object;
the information associated with the object is determined based on the image processing on the image comprising the object; and
the information is for presentation on the output device.
However, Kachkova teaches an apparatus, medium and method wherein:
the network device receives a timestamp instead of a frame number (The server can receive a timestamp, Kachkova: ¶ [0038]);
the frame of the content is determined based on the content identifier and the timestamp (The media ID (content identifier) and the timestamp number are used to determine the frame of the content, Kachkova: ¶ [0038].); and
the information is for presentation on the output device (The information is displayed on the media player (output device), Kachkova: Fig. 6, ¶ [0038], [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter wherein:
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp; and 
the information is for presentation on the output device, as taught by Kachkova.
One would have been motivated to make such a combination in order to improve the user experience by presenting the information on the media player.  The user experience is improved since the user is not required to obtain additional devices to view the information associated with the object (Kachkova: Fig. 6, ¶ [0038], [0045]).  Furthermore, Kachkova shows that utilizing a timestamp is an obvious variant for determining the location of a frame within a video (Kachkova: ¶ [0038]). 
Chatter in view of Kachkova does not appear to expressly teach an apparatus, medium and method wherein: 
the position of interest corresponds to a region of interest; 
determining the object comprises: 
extracting, based on the coordinates, an image comprising the object from the frame;
determining, based on the image, an object type; and
performing, based on the object type, image processing on the image comprising the object; and
the information associated with the object is determined based on the image processing on the image comprising the object
However, Morton teaches an apparatus, medium and method wherein: 
the position of interest corresponds to a region of interest (The user’s selection can correspond to a region (region of interest), Morton: Fig. 14 step 1405, ¶ [0219].); 
determining the object comprises: 
extracting, based on the coordinates, an image comprising the object from the frame (Morton: Fig. 14 steps 1405-1406, ¶ [0219]-[0227], [0251].);
performing an object identification operation on the object of the image (Morton: ¶ [0251].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and system of Chatter in view of Kachkova wherein: 
the position of interest corresponds to a region of interest,
determining the object comprises: 
extracting, based on the coordinates, an image comprising the object from the frame;
performing an object identification operation on the object of the image, as taught by Morton.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the scope of the user’s interest within the frame (Morton: Fig. 14 step 1405, ¶ [0219].).
Chatter in view of Kachkova and further in view of Morton does not appear to expressly teach an apparatus, medium and method wherein: 
the object identification operation comprises:
determining, based on the image, an object type; and
performing, based on the object type, image processing on the image comprising the object; and
the information associated with the object is determined based on the image processing on the image comprising the object.
However, Gokturk teaches an apparatus, medium and method wherein:
the object identification operation comprises:
determining, based on the image, an object type (Gokturk: ¶ [0052]-[0053], [0064], [0199].); and
performing, based on the object type, image processing on the image comprising the object (Gokturk: ¶ [0052]-[0053], [0064], [0199].); and
the information associated with the object is determined based on the image processing on the image comprising the object (Gokturk: ¶ [0056]-[0060], [0287].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova and further in view of Morton wherein:
the object identification operation comprises:
determining, based on the image, an object type; and
performing, based on the object type, image processing on the image comprising the object; and
the information associated with the object is determined based on the image processing on the image comprising the object, as taught by Gokturk.
One would have been motivated to make such a combination in order to provide an effective means for performing the object identification operation (Gokturk: ¶ [0052]-[0053], [0056]-[0060], [0064], [0199], [0287].).

Claims 9, 22, 30:	
The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk teaches an apparatus, medium and method wherein the image processing comprises one or more of facial recognition, landmark detection, label detection, logo detection, optical character recognition, determining image attributes, or a combination thereof (Gorkturk: Fig. 4, ¶ [0075], [0082], [0168]).

Claims 10, 23 and 31:
The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk further teaches an apparatus, medium and method further comprising sending an image of the object to an image analyzer (Morton: ¶ [0229], [0242], [0251].).

Claims 11, 26 and 34:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk further teaches an apparatus, medium and method wherein sending the information associated with the object comprises sending the information to a content player for presenting the information on the output device (Kachkova: Fig. 6, ¶ [0038], [0045]; Morton: Figs. 14 and 23, ¶ [0219], [0229], [0242].).

Claims 12, 24 and 32:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk further teaches an apparatus, medium and method wherein the information associated with the object comprises identification information, descriptive information, or a combination thereof (Morton: Fig. 23, ¶ [0219], [0242].).

Claims 13, 25 and 33:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk further teaches an apparatus, medium and method wherein the information associated with the object comprises an advertisement associated with the object, a recommendation, or a combination thereof (Morton: Fig. 23, ¶ [0229], [0235], [0242]; Kachkova: abstract.).

Claims 27 and 35:
	The rejection of claim 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk further teaches an apparatus and medium wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to send the information associated with the object further cause at least a portion of the information associated with the object to be displayed on a mobile device (Morton: Fig. 23, ¶ [0219], [0242]; Kachkova: Figs. 1A and 6, ¶ [0035]).

Claim(s) 8, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Gokturk and further in view of Chang et al. (US 2019/0080207 A1, effectively filed on 07/06/2017, hereinafter “Chang”).

Claims 8, 21 and 29:
The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman does not appear to expressly teach an apparatus, medium and method wherein extracting the image comprising the object from the frame:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image.
However, Chang teaches an apparatus, medium and method wherein extracting the image comprising the object from the frame:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image (Chang: ¶ [0115].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova, further in view of Morton and further in view of Grossman to comprise:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image, as taught by Chang.
One would have been motivated to make such a combination in order to provide a more effective means for product recognition (Chang: ¶ [0008], [0115].).
In implementing the cropping feature of Chang into the invention of Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk, the coordinates used to define the cropping boundary (as taught by Chang) would correspond to the user selected region since the user selected region comprises the coordinates of the object that is to be identified in the invention of Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Gokturk and further in view of Yankovich et al. (US 2012/0238254 A1, published 09/20/2012, hereinafter “Yankovich”).

Claim 14:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk does not appear to expressly teach a method wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed; and
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content.
However, Yankovich teaches a method wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed (The user can define a rectangular area (selector) via an input interface, Yankovich: Fig. 9B, ¶ [0049], [0074].);
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content (Yankovich: Fig. 9B, ¶ [0049], [0074].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed;
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content, as taught by Yankovich.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the region of interest (Yankovich: Fig. 9B, ¶ [0049], [0074].).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Gokturk, further in view of in view of Yankovich and further in view of Hall et al. (US 2019/0026579 A1, filed on 07/24/2017, hereinafter “Hall”).

Claim 15:
The rejection of claim 14 is incorporated.  Chatter in view of Kachkova, further in view of Morton, further in view of Gokturk and further in view of Yankovich does not appear to expressly teach a method wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system.
However, Hall teaches a method wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system (The user can dynamically adjust the position and size of the rectangular selection via a drag input on the image associated with an x and y axis of a coordinate system, Hall: ¶ [0058], [0063], [0079]-[0080].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chatter in view of Kachkova, further in view of Morton, further in view of Gokturk and further in view of Yankovich wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system, as taught by Hall.
One would have been motivated to make such a combination in order to better ensure that the user is satisfied with the selection region (Hall: ¶ [0079]-[0080].).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Gokturk and further in view of Hoodbhoy et al. (US 2008/0032739 A1, published 02/07/2008, hereinafter “Hoodbhoy”).

Claim 39:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk does not appear to expressly teach a method wherein determining the object type for the object is further based on an orientation of the object in the image.
	However, Hoodbhoy teaches a method a method wherein determining the object type for the object is further based on an orientation of the object in the image (An object can be classified (determining the object type) based on the orientation of the object in the image, Hoodbhoy: ¶ [0114].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chatter in view of Kachkova, further in view of Morton and further in view of Gokturk wherein determining the object type for the object is further based on an orientation of the object in the image, as taught by Hoodbhoy.
	One would have been motivated to make such a combination in order to supplement the object type detection operation (Hoodbhoy: ¶ [0114]; Gokturk: ¶ [0052]-[0053], [0064], [0199].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175